DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the initial Office Action based on Application 16/312,272 filed 12/20/2018 by Christine Hamon, Julio A. Abusleme, Aurelie Guyomard-Lack, Jean Le Bideau, Dominique Guyomard, and Bernard Lestriez.
Claims 1-20 are currently pending and have been fully considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an intrinsic viscosity higher than 1.5 dl/g”.  Claims 2, 8, and 15 similarly claims the intrinsic viscosity.  However, the claim does not explicitly recite the conditions under which the viscosity is being determined.  For example the temperature will affect the measured viscosity.  Therefore this leads to the situation where at one 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over LESTRIEZ (WO 2013/160240 A1) in view of OGATA (US 2018/0340061 A1).
With respect to claims 1-2, 7-8, 15.  LESTRIEZ teaches a process of manufacturing a fluoropolymer film (paragraph 0013).  The steps include providing a mixture of a least a fluoropolymer, a liquid medium including an ionic liquid, an electrolytic salt, and an organic solvent (paragraph 0014).  The mixture is processed into a film, and dried and cured to obtain a fluoropolymer film (paragraph 0014).  The 
In one example the raw materials are a VDF/HEA copolymer and VDF homopolymer (paragraphs 0184-0186).  The ionic liquid IL-1 is N-Propyl-N-methylpyrrolidinium-bis(trifluoromethanesulfonyl)imide (paragraph 0187).  The electrolytic salt is lithium bis(trifluoromethanesulfonyl)imide (paragraph 0188).  
LESTRIEZ teaches the fluoropolymer, but does not explicitly teach that such a fluoropolymer has an intrinsic viscosity higher than 1.5 dl/g.
OGATA teaches a multilayer structure that includes a highly transparent conductive material (paragraph 0024).  Such a material includes a fluorine containing polymer (paragraph 0026-0028).  The polymer includes a fluoropolymer with an intrinsic viscosity of 2.55 (paragraph 0098).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to substitute the fluoropolymer of LESTRIEZ with that of OGATA, as this is a simple substitution of one known prior art element for another in order to achieve predictable results, as both LESTRIEZ and OGATA teaches fluoropolymers for transparent functions, and therefore such a substitution would have achieved predictable results.  Further OGATA teaches that such multilayer structures are suitable for a separator of a lithium ion battery (paragraph 0135).  
With respect to claim 3.  LESTRIEZ teaches in one example the mixture is poured into a mold, and a condensation reaction was performed (paragraph 0193).  
With respect to claims 4, 9, 16, and 18.  LESTRIEZ teaches in the ionic liquid the cation is a pyrrolidinium, and the anion is a perfluorinated anion (paragraph 0187).  
With respect to claims 5 and 10.  LESTRIEZ teaches the electrolytic salt of lithium bis(trifluoromethanesulfonyl)imide (paragraph 0188).  
With respect to claims 6 and 17.  LESTRIEZ teaches the organic solvent is more preferably selected from ketones, amides, polar aprotic solvents comprising oxygen and/or nitrogen heteroatoms (paragraph 0097).  The specific solvents may include one of acetone, methylethylketone, isophorone, MIK, cyclohexanone, diisobutyl ketone, DMF, N,N-dimethylacetamide, tetramethyl urea, SMSO, THF, NMP, trimethyl phosphate, and triethyl phosphate (paragraph 0096).  
With respect to claim 11.  LESTRIEZ does not explicitly teach that the film has a haze value below 40.  However, LESTRIEZ teaches that the film is optically transparent to solar radiation (paragraphs 0015 and 0022).  Therefore the film of LESTRIEZ is taken to inherently have a haze value below 40, or in the alternative it would be obvious to adjust the haze value in order to achieve the desired transparency in order to be successfully used in photo electrochemical applications (paragraph 0022).  
With respect to claim 12.  LESTRIEZ teaches the film is used in electrochemical and photo-electrochemical application (paragraphs 0018 and 0022).  
With respect to claim 13.  LESTRIEZ teaches the photo-electrochemical devices include photochromic devices and electrochromic devices, and dye sensitized solar cells (paragraph 0163).  
With respect to claim 14.  LESTRIEZ teaches the film is used in a lithium ion battery (paragraph 0159) or a lithium ion capacitor (paragraph 0162).  
With respect to claims 19-20.  LESTRIEZ teaches in the ionic liquid the cation is a pyrrolidinium, and the anion is a perfluorinated anion (paragraph 0187).  LESTRIEZ teaches the electrolytic salt of lithium bis(trifluoromethanesulfonyl)imide (paragraph 0188).  LESTRIEZ teaches the organic solvent is more preferably selected from ketones, amides, polar aprotic solvents comprising oxygen and/or nitrogen heteroatoms (paragraph 0097).  The specific solvents may include one of acetone, methylethylketone, isophorone, MIK, cyclohexanone, diisobutyl ketone, DMF, N,N-dimethylacetamide, tetramethyl urea, SMSO, THF, NMP, trimethyl phosphate, and triethyl phosphate (paragraph 0096).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G JELSMA whose telephone number is (571)270-5127.  The examiner can normally be reached on Monday through Thursday 7:00 AM to 5:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722